Crownhart, J.
The principles of law are well settled governing the jurisdiction of courts in reviewing the findings of boards of review on certiorari. The duties of boards of review are quasi-judicial and courts have no jurisdiction to disturb their findings or determinations except where they act in bad faith or exceed their jurisdiction. Brown v. Oneida Co. 103 Wis. 149, 79 N. W. 216. Judicial review of the action of boards of review on certiorari extends only to jurisdictional errors. State ex rel. Miller v. Thompson, 151 Wis. 184, 138 N. W. 628; State ex rel. M. A. Hanna *648D. Co. v. Willcuts, 143 Wis. 449, 128 N. W. 97. If a board of review does not act arbitrarily or dishonestly and the evidence presented before it is sufficient to furnish any substantial basis for the valuation found by the board, its decision will not be disturbed. State ex rel. Kimberly-Clark Co. v. Williams, 160 Wis. 648, 152 N. W. 450. The review here extends only to correction of jurisdictional errors and does not include mere errors of judgment as -to the preponderance of the evidence. State ex rel. Edward Hines L. Co. v. Fisher, 129 Wis. 57, 108 N. W. 206. Upon cer-tiorari to a non-judicial body such as a board of rpview, the court will review the evidence only so far as to ascertain if there is reasonable ground for belief that the decision is the result of honest judgment, in which case it will not be disturbed. State ex rel. N. C. Foster L. Co. v. Williams, 123 Wis. 61, 100 N. W. 1048; State ex rel. Vilas v. Wharton, 117 Wis. 558, 94 N. W. 359. This court will review the proceedings to ascertain whether such body has kept within its jurisdiction and whether such board acted upon competent evidence sufficient to give it jurisdiction. State ex rel. Wood Co. v. Dodge Co. 56 Wis. 79, 13.N. W. 680. The presumptions are all in favor of the rightful action of such board. The assessor’s valuation of property is prima facie correct and is binding upon the board of review in the absence of evidence showing it to be incorrect. State ex rel. Kimberly-Clark Co. v. Williams, 160 Wis. 648, 152 N. W. 450. Such is the law applicable to the case.
The appellant is the owner of the property assessed, which is very extensive and used by the owner for a, pleasure resort. It may be admitted that the property is not such as is ordinarily found on the market for purchase and sale. There is always great difficulty in ascertaining the market value of property of this character for that reason. Nevertheless, the assessment officers must ascertain the market value of the property from the best evidence obtainable, and place the. same on the assessment roll accordingly. All that *649can be asked of assessment officers is that they act on the evidence and facts before them, honestly and without discrimination against such property. When this is done and the case is before us on appeal, we will examine the record to ascertain if there is any competent,, credible evidence to sustain the valuations placed upon the property by the assessing officers, and if there be such, it is not our province to weigh the testimony to determine where the preponderance lies.
An -examination of the record in this case shows that the assessor used his best judgment in fixing the amount of the assessment on the appellant’s property so that it would bear its just tax in relation to all other property in the town. When the matter came before the board of review, testimony was produced by both parties. It will serve no purpose to recite this testimony in detail. Neither party was able to produce before the board of review any actual sales of property of this particular kind, considered as a whole. The town produced two employees of the state tax commission, who had long and large experience in fixing valuations of timber, lands, and other property in Northern Wisconsin, and who were able to closely approximate the cost of the buildings on the premises with their depreciation, and to determine the value of the timber, separately and in conjunction with the land. These witnesses testified to such values, and then gave as their, judgment the value of the property as a whole, including in their judgment the market value of such property. A former assessor of the town likewise testified to his judgment of the market value of the property. The appellant produced in evidence two real-estate men of Superior, who had large experience in dealing in real estate generally, but who had had little or no experience in handling property of .this kind in this locality. From the testimony before the board of review it seems without question that there was credible, competent testimony upon which the board of review might take the action that it did *650in determining the market value. It seems that the appellant’s property was not assessed at the actual market value, but at one half its market value, which was in accordance with the general assessment in the town.
Complaint is made of the assessment on lumber which was left off the assessment roll for the year 1921 and added in the year 1922. It seems that the lumber was placed on the assessment roll in 1921 by the assessor, after the roll had been turned over to the board of review and without notice to the owner. Because of this fact an injunction was granted against the town officers to prevent the collection of the tax on the lumber, and judgment was rendered in favor of the plaintiff, so the owner, was not required to pay any tax on this lumber for the year 1921, although it appears that he owned the lumber and should have paid a tax, and that he escaped taxation solely because of the error of the assessor. This lumber was property which the appellant owned in the year 1921, which should have been assessed and taxed in that year, and which, because of the facts stated, was left off the roll. It plainly comes within the statute requiring the assessor to place it on the roll for the year. 1923. Sec. 70.44, Stats.
By the Court. — The judgment of the superior court is affirmed.